BRADLEY, J.
The action is ejectment, brought to recover an undivided two-fifths of a parcel of land in the town of Greece, county of Monroe. In 1803, township No. 2, short range, west of Genesee river, consisting of upwards of 22,000 acres, and owned by Sir William Pulteney and others, was, by survey made by William Shepard, divided into lots, numbered from 1 to 62, inclusive. This division was represented by a map made by Shepard; and by a partition deed made by the owners of the land in 1804, lot No. 54 was set off to Benjamin Crosby, and lot No. 62 to Joseph Annin. It may be assumed that the survey and map were made in contemplation of the partition, which, as appears by the deed, was made according to them. That township then was comprised in that portion of the territory of the county of Genesee which afterwards was included'in the town of Greece, county of Monroe. Through mesne conveyances from Crosby, title came to John Berger, in 1851, of that part of lot 54, lying between Braddoclc’s Bay and Lake Ontario. In 1872, Berger made contract of sale of it to Adelie Skinner, wife of Roswell W. Skinner. She died before performance of the contract, and afterwards, in November, 1875, Berger conveyed the land to those who were the heirs of the vendee, of whom the plaintiff was one. The finding of the referee that the land in question was within that so conveyed necessarily resulted in his conclusion that the plaintiff was entitled to recover. The contention of the defense is that the land in the possession of the defendant is in lot No. 62. And in view of the fact so found by the referee, and of the exception *283to such finding, and to his refusal to find to the contrary, the only question on this review for consideration on the merits is whether or not the conclusion that the premises in controversy are in lot No. 54 was fairly supported by the evidence. The eastern and northeastern boundary of both those lots is Lake Ontario. They join, and 62 is north of 54. The southeasterly corner of the latter is not questioned, and its shore, or easterly, line is described in the survey of Shepard as 61 chains and 25 links in length. If such is the length of that line of lot 54, it is quite clear that the land in question is in that lot. But it is otherwise if, as claimed on the part of the defendant, such line is 10 chains shorter than that. While there is evidence to the effect that some alteration appears to have been made in producing the figure 6 in 61, and that it may have been changed from 5 to 6, the inference is warranted upon the evidence that, from whatever may have been the alteration, it was corrective in purpose, and made by Shepard at the time lie made his field notes. In them is the only place in which the figures indicating courses and length of lines of his survey appear. The map gives without figures the traverse by lines of the lots. The defendant sought to controvert the fact that the length of the shore line of lot 54 was 61 chains 25 links, and to show that it was only 51 chains 25 links. And for that purpose attention was called to the field notes, in which the monument at the southeast corner of 62 and the northeast comer of 54 is described as an oak tree, “near the outlet of Braddock’s Bay,” and again as a “black oak on the beach of the lake and Braddock’s Bay, m’k’d ‘S. Side No. 54, N. W. No. 62.’ ” There is no evidence other than that furnished by the field notes that any such tree was standing at the northerly end of the shore line 61 chains 25 links from the southeast corner of lot No. 54. The field notes also represent the course of the line running westerly from that comer between lots 54 and 62 as south, 73£ degrees west, which is not the appropriate course of a line between those lots from the north end of a line 61 chains 25 links in length. The defendant then gave evidence tending to prove that there had been an oak tree a short distance south of the land in question, having some marks upon it, and which, as one witness testified, was eight rods from the lake shore. In view of all the evidence relating to an oak tree at the place, and bearing upon that subject, the referee was permitted to conclude, as he did, that such tree was not the shore corner of lots 54 and 62, or on the line between those lots.
A surveyor, who sought to locate on the ground the lines of lot 54 as established by Shepard’s survey, was called as a witness on the part of the plaintiff, and testified to the effect that in proceeding to do so he examined and ran the lines of several lots in the tract in the manner and for the purpose mentioned by him, to which it is deemed unnecessary here to specifically refer. He made a map, by which it appears that in running the shore line of lot 62 from its northwest corner he omitted to describe the last two courses and distances represented by Shepard’s field notes. On his cross-examination his attention was called to it, and he tes*284tified that the» traverse of the lake front of lot 62 as given by Shepard in his field notes ran down further south than the northeast corner of lot 54, and to a point south of the defendant’s hotel. Those last two lines, as described in the field notes, were “S., 30 deg. W., 9. 50,” “S., 7 deg. W., 6. 48.” By an examination of the map of the witness it is seen that the shore line of 62 is represented as extending considerable distance southerly from the line of the last course there given by him. He further testified that when he got there he could not tell where to go by Shepard’s notes, whose survey he found would not balance up; and he did not and could not draw it any further, because his courses and distances would not balance, and for the further reason that the courses would be out in the lake, that the lines as surveyed by Shepard had been washed away, and the best that could be done was to plat his survey upon a map. That is what he attempted to do, and Shepard’s notes would not balance on 62. The view of the witness was that there was some error in the description in Shepard’s field notes of the southern portion of the shore line of lot 62. He assumed that the shore line of lot 54 had the length described in the field notes, and that the description of the line between those lots as “South, 73-¡- deg. W.” was erroneous. He further testified that by the scale which he adopted of Shepard’s map the length of the shore line of lot 54, as represented by the map, was at least 61 chains and 25 links. There evidently is a mistake somewhere in Shepard’s field notes in relation either to the shore line of lots 54 and 62, or in the course of the line between those lots. The witness refers to a map of the subdivision of lots 60 and 62 into seven lots, made by Benjamin H. Brown, prior to 1835, and to a survey of the eastern part of lot 6 of that subdivision (which is in lot 62, and bounded easterly by the lake), made by Austin Spencer, in 1847; and, as the witness understands them, those surveys correspond with that of the witness in the location of the line between lots 54 and 62, and the survey of Spencer describes its course as south, 66 degrees west; and as a verification of Brown’s survey, in support of such location of that line, reference is made to his map, and the scale on which it was made. There is no black oak tree on it near that line as it approaches the lake, but it appears that there was, shortly before the trial, in 1893, an elm tree standing there, as described by the surveyors, nearly three feet in diameter, having a surveyor’s mark nearly grown over, a portion of which he cut out and produced at the trial; and he added that, in his judgment, those marks were made in the neighborhood of 90 years before. The survey of this portion of the tract was made by Shepard in the latter part of November and fore part of December, 1803. And there is some evidence tending to prove that when the elm is without leaves (as it is that season of the year) a casual observer may not distinguish it from oak. It is possible that the suggestion is applicable to the early surveyor, although he.was familiar with the woods and the various kinds of timber in that locality. The importance of great care and accuracy in representing.the lines and corners of the lots may not then have been as apparent as it has *285since become by reason of increased value of the land. It may be observed that in the contract of Berger with Adelia Skinner, and in his deed to the plaintiff and others, before mentioned, the easterly or lake-shore line of lot No. 34 was described as Cl chains and 25 links in length. The parcel of land so conveyed was subdivision lot 4 of lot 54 as subdivided by Valentine Bros, in 1818. And the deed from the Bank of Monroe to Charles Rhodes, of date June, 1848, conveyed the east part of subdivision 6 of lot 62 ás surveyed by Spencer, to which survey reference has already been made. There is evidence on the part of the plaintiff to the effect that the south line of the land so conveyed was the line between 54 and 62. And the plaintiff also gave evidence tending to prove that from and after the time that Berger took his deed, in 1851, the lands so conveyed to him and Rhodes were treated by the occupants as adjoining, and that the contested line, which, as the northern boundary of lot 54, would include the land in question in that lot, was by occupation, acts, and declarations of the occupants for more than 20 years recognized as the line between their lands.
It may be observed that some difficulty in reproducing the line along the lake as it was represented by the survey of 1803 may have been occasioned by the fact that during the period subsequent to that survey the land along the shore to considerable extent, as well as timber, had been taken away by the action of water. And some uncertainty at this late day very likely exists as to the precise locality of some of the lines of the survey then made by Shepard in dividing that large tract of land into lots. It is a matter of common observation and experience that the courses and-distances as represented by the early surveys in forests are not entirely correct, and that monuments of such surveys, when found and well identified, are much more reliable and satisfactory. The present case is an illustration of the opportunities which those surveys furnish for controversy about lines, and the doubt and difficulty which in such cases may attend judicial determination.
The defendant obtained, in 1890, the deed under which he claims. Whether or not his grantors had or he took by their deed title to any land in lot 62 is not the subject of inquiry on this review, only as it incidentally arises in considering the question of the location of the line between that lot and lot 54. Treating the land in question as in the latter lot, it is difficult to see that the grantors of Frisbee, who made the deed to the defendant’s grantors, had title to any land in lot 62. The learned referee gave at some length his reasons for the conclusion that it was in lot 54. The question was one of fact. And the view here taken is that the finding of the referee thak the land in controversy was in lot 54 is fairly supported by the evidence. The declarations of the occupants, made upon the land, in pointing out the line, were in practical effect evidence only of the extent of their possession, and not of title, other than such as might be inferred from the occupancy. This was not error. Jackson v. McCall, 10 Johns. 377; 3 Washb. Real Prop. (4th Ed.) 427. There was no error on the trial to the prejudice of the defendant. The judgment should be affirmed. All concur.